Citation Nr: 1529205	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue was previously denied in a July 2014 Board decision.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court), and in a January 2015 Joint Motion for Remand (JMR), the issue was remanded to the Board for further review.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his schizophrenia is related to his active duty service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for schizophrenia are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for schizophrenia is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)) and the implementing regulations.


Merits of the Claims

The Veteran seeks service connection for schizophrenia that he believes had its onset during active duty service.  Resolving all doubt in the Veteran's favor, his schizophrenia is determined to be linked to his military service and the claim will be granted.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

A September 2012 VA examination diagnosed the Veteran with schizophrenia; however, the examiner failed to provide an etiological opinion with regard to the Veteran's diagnosed schizophrenia.  

The record indicates that the Veteran exhibited behavioral problems during service including non-judicial punishment in service for (1) disobeying an order, (2) disrespectful language and deportment, and (3) unauthorized absence.  The Veteran also contended in various statements that he had a "breakdown" in service as a result of an altercation with his captain.

The Veteran provided a private examination report dated in May 2015.  The examiner stated that based on a careful review of the record and interviews with the Veteran, the Veteran's proper diagnosis was schizophrenia that he believed as likely as not had its onset during the Veteran's active duty service.  The examiner based his opinion on the Veteran's deterioration in performance during the first two years of his enlistment which was illustrative of the Veteran's development of schizophrenia during active duty service.  The examiner further explained that schizophrenic people are often obsessed with the event or events that were occurring at the time of the onset of their schizophrenia.  In the Veteran's case, his obsession with events on the ship he was stationed on indicate that the Veteran's first break was during his active duty service.  In addition, the Veteran was at the model age for a schizophrenic break during his years in the military.  Again, the examiner found that it was at least as likely as not that the Veteran became schizophrenic while he was on active duty.  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) his documented behavioral problems in service, (3) his competent and credible history of relevant symptoms since service discharge, and (4) the private examiner's opinion that the Veteran's schizophrenia had its onset during the Veteran's active duty service.  The evidence tends to show that the current condition is at least as likely as not had its onset during the Veteran's active duty service.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for schizophrenia has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for schizophrenia is granted.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


